 1
 2
 3
 4
 5
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT
10              FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                 Case No. CV 19-5042 PA (MRW)
13    JOHN J. CANNELL, M.D.,
                                                 ORDER DISMISSING ACTION
14                      Petitioner,              WITHOUT PREJUDICE
15                 v.
16    AURORA LAS ENCINAS
      HOSPITAL,
17
                        Respondent.
18
19
           The Court dismisses this action without prejudice due to the failure of a
20
     pro se litigant to update his address with the Court.
21
                                              ***
22
           1.     This is a habeas action involving an individual in a local psychiatric
23
     hospital. Petitioner apparently seeks to challenge the basis for his stay in the
24
     facility. (Docket # 2.) (Petitioner originally filed the action in the Ninth Circuit,
25
     which transferred the matter to the district court for consideration. (Docket # 1.))
26
           2.     Magistrate Judge Wilner screened the petition pursuant to local
27
     practice and Habeas Rule 4. Judge Wilner preliminarily concluded that the habeas
28
 1   petition presented no cognizable claim for federal habeas relief. Petitioner was
 2   ordered to show cause why the action should not be dismissed on that ground.
 3   (Docket # 4.) A copy of the Court’s order was served on Petitioner at his hospital
 4   address.
 5          3.    The postal service returned the order as undeliverable. (Docket # 5.)
 6   The returned mail identified another potential address for Petitioner in Marina Del
 7   Rey.
 8          4.    Judge Wilner issued another order – to both of Petitioner’s suspected
 9   locations – requiring Petitioner to file a sworn notice with his current mailing
10   address. (Docket # 6.) The order specifically referenced Petitioner’s obligation
11   under Local Rule 41-6 to maintain a legitimate mailing address with the Court.
12          5.    Petitioner failed to respond by the deadline set in that order
13   (September 6). To date, Petitioner has not updated his address with the Court.
14   Petitioner has not filed anything with the Court since initiating the case.
15                                            ***
16          6.    Rule 41(b) provides that if a plaintiff “fails to prosecute or to comply
17   with these rules or a court order, a defendant may move to dismiss the action or
18   any claim against it.” Dismissal also may be ordered by the Court sua sponte.
19   Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962). Dismissal of a civil action
20   under Rule 41 may be appropriate to advance the public’s interest in the
21   expeditious resolution of litigation, the court’s need to manage its docket, and to
22   avoid the risk of prejudice to defendants. Omstead v. Dell, Inc., 594 F. 3d 1081,
23   1084 (9th Cir. 2010). Additionally, a court should consider the public policy
24   favoring disposition of cases on their merits and the availability of less drastic
25   alternatives in its evaluation. Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).
26          7.     Local Rule 41-6 provides in pertinent part:
27                A party proceeding pro se shall keep the Court and
28                opposing parties apprised of such party’s current address

                                                2
 1                and telephone number[.] If mail directed by the Clerk to a
                  pro se plaintiff’s address of record is returned
 2                undelivered by the Postal Service, and if, within fifteen
 3                (15) days of the service date, such plaintiff fails to notify,
                  in writing, the Court and opposing parties of said
 4                plaintiff’s current address, the Court may dismiss the
 5                action with or without prejudice for want of prosecution.

 6   The dismissal of an action based on a litigant’s failure to inform a district court of

 7   his or her address is reviewed for abuse of discretion. Carey, 856 F.2d at 1440;

 8   Hickman v. County of Butte, 586 F. App’x 285 (9th Cir. 2014) (same).

 9         8.     The Court finds dismissal of this action is appropriate. Petitioner

10   failed to provide the Court with up-to-date contact information. As a result, an

11   order of this Court has been returned as undeliverable. The magistrate judge gave

12   Petitioner ample opportunity to update his address with the Court as required by

13   Local Rule 41-6. Petitioner’s failure to do so – and the Court’s subsequent

14   inability to get any response from him – demonstrates that Petitioner has no

15   interest in advancing the action here.

16         9.     By contrast, the Court, the respondent, and the public have a strong

17   interest in terminating this action. This is particularly true given that Petitioner

18   effectively chose to abandon his case by failing to update this Court with his

19   current whereabouts, thereby preventing any feasible advancement of the case.

20   The Court finds that dismissal is appropriate under Rule 41(b) and Local

21   Rule 41-6. Furthermore, because Petitioner is a pro se litigant who did not abide

22   by the Court’s orders, no sanction short of dismissal will be effective in moving

23   this case forward. Carey, 856 F.2d at 1440.

24
25
26
27
28
                                                 3
